

115 HR 1609 IH: Department of Defense Cyber Scholarship Program Act of 2017
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1609IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Langevin (for himself, Mr. Allen, Mr. Johnson of Georgia, Mr. Aguilar, Mr. Ratcliffe, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to support meeting the increasing needs of the United States
			 for a cybersecurity and information assurance workforce by reinvigorating
			 and modifying the Information Assurance Scholarship Program of the
			 Department of Defense, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Defense Cyber Scholarship Program Act of 2017. 2.Reinvigorating and modifying the Information Assurance Scholarship Program (a)Findings and sense of Congress (1)FindingsCongress makes the following findings:
 (A)Cyber threats to United States interests posed by state and non-state actors are growing as the United States becomes increasingly reliant on the Internet and cyberspace for critical services.
 (B)A well-trained workforce is essential to meeting the increasing cybersecurity needs of the United States.
 (C)The Department of Defense Cyber Strategy, issued in April 2015, cites building the cyber workforce among its objectives for achieving the essential strategic goal of building and maintaining ready forces and capabilities to conduct cyberspace operations.
 (D)Specifically, the strategy stresses the importance of improving civilian recruitment and retention for fulfilling the cyber missions of the Department of Defense.
 (E)Many community colleges offer degrees or industry-recognized credentials in cybersecurity and related fields that prepare students to fill high demand cybersecurity jobs.
 (F)The Information Assurance Scholarship Program of the Department of Defense and the National Security Agency promotes recruitment, education, and retention of cybersecurity professionals.
 (G)Since 2001, the Information Assurance Scholarship Program has supported individuals pursuing cybersecurity education and training in exchange for government service.
 (H)Since 2013, budgetary considerations have resulted in reductions to funding for Information Assurance Scholarship Program.
 (I)The efforts of the Department of Defense to build a cybersecurity workforce capable of defending against and responding to cyber threats should include reinvigorating the Information Assurance Scholarship Program and supporting cybersecurity degree programs at United States educational institutions.
 (2)Sense of CongressIt is the sense of Congress that the Secretary of Defense should— (A)consider the Information Assurance Scholarship Program to be a critical cybersecurity effort of the Chief Information Officer of the Department of Defense;
 (B)continue to support programs at 2-year institutions of higher education that help students develop skills necessary to support the cybersecurity missions of the United States; and
 (C)restore funding to the program to recruit and retain new scholarship recipients and build capacity at institutions of higher education.
					(b)Modification of Information Assurance Scholarship Program
 (1)Designation of programSection 2200a of title 10, United States Code, is amended by adding at the end the following new subsection:
					
 (h)Designation of programA program under which the Secretary provides financial assistance under subsection (a) of this section and grants under section 2200b of this title shall be known as the Department of Defense Cyber Scholarship Program..
 (2)Allocation of fundingSubsection (f) of such section is amended— (A)by inserting (1) before Not less; and
 (B)by adding at the end the following new paragraph:  (2)Not less than five percent of the amount available for financial assistance under this section for a fiscal year shall be available for providing financial assistance for the pursuit of an associate degree..
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense to provide financial assistance under section 2200a of such title, as amended by subsection (b), and grants under section 2200b of such title, $10,000,000 for fiscal year 2018.
 (d)Reinvigoration plan requiredNot later than September 30, 2018, the Secretary of Defense shall submit to the congressional defense committees (as defined in section 101(a) of such title) a plan for reinvigorating the Department of Defense Cyber Scholarship Program, as designated by section 2200a(h) of such title, as added by subsection (b)(1) of this section.
			